IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-40543
                         Conference Calendar



JUAN JORGE SANCHEZ,

                                          Plaintiff-Appellant,

versus

ORLANDO PEREZ; ET AL.,

                                          Defendants,

DAVID STOCKLEY; SAUL CRUZ; MARTHA VILLAREAL,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-94-CV-180
                       - - - - - - - - - -

                          December 15, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Juan Jorge Sanchez, a Texas prisoner (# 577512), appeals the

magistrate judge’s April 13, 1999, order denying his motion for

relief from judgment, filed pursuant to FED. R. CIV. P. 60(b).

Sanchez argues that, in dismissing his civil rights claims

against three remaining defendants based on the qualified-

immunity doctrine, the magistrate judge erred in failing to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-40543
                                 -2-

consider the requirements of Hudson v. McMillian, 503 U.S. 1

(1992).    Sanchez is essentially arguing that the magistrate judge

committed a legal error, or a “mistake” under Rule 60(b)(1).        A

motion under Rule 60(b)(1) must be brought within one year after

the judgment or order to be challenged is entered.      See Rule

60(b).    Sanchez’s Rule 60(b) motion was not filed until April

1999, when the judgment he is challenging was entered in October

1997.    Not only did the magistrate judge did not abuse her

discretion in denying Sanchez’s Rule 60(b) motion, see Carimi v.

Royal Carribean Cruise Line, Inc., 959 F.2d 1344, 1345 (5th Cir.

1992), but Sanchez’s appeal is frivolous.      See 5TH CIR. R. 42.2.

Accordingly, the appeal is DISMISSED.

     For purposes of the “three-strikes” provision, 28 U.S.C.

§ 1915(g), Sanchez had already accumulated at least four strikes

prior to the issuance of the instant opinion.      See Sanchez v.

Biery, No. 98-50423 (5th Cir. Aug. 25, 1999); Sanchez v. T. West,

No. 97-40940 (5th Cir. June 16, 1998); Sanchez v. Putska, No. 95-

20917 (5th Cir. March 1, 1996).    We dispose of the instant appeal

on the merits because the Biery opinion, No. 98-50423, was issued

after Sanchez had filed the instant appeal.

     The instant dismissal counts as an additional strike.

Accordingly, Sanchez is again notified that he may not proceed in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.      See § 1915(g).

     APPEAL DISMISSED.    5TH CIR. R. 42.2.   SANCTION IMPOSED UNDER

28 U.S.C. § 1915(g).